Citation Nr: 1549312	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  13-10 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gunshot wound of the right leg.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gunshot wound of the left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from March 1950 to January 1951.

This matter comes before the Board from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In the decision, the RO denied the claims after  presumably finding that new and material evidence had been received.  Despite the action of the RO, the Board must make this preliminary determination before proceeding further, as this initial determination affects the Board's jurisdiction to adjudicate such claims on their underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92. 

The Veteran previously requested the opportunity to testify at a hearing before the Board.  However, although a hearing was scheduled for May 2015, in April 2015, the Veteran requested that the hearing be cancelled.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. §20.704(d) (2015).

This appeal was processed electronically using the Virtual VA and VBMS paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed November 2010 rating decision denied the Veteran's claims of entitlement to service connection for gunshot wounds of the right and left legs based on a finding that the evidence did not establish that he had sustained any gunshot wounds in service.

2.  The evidence received since the November 2010 rating decision is either cumulative or redundant, and when considered with subsequent evidence of record, does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for gunshot wounds of the right and left legs.


CONCLUSIONS OF LAW

1.  The November 2010 rating decision that denied the Veteran's claim of entitlement to service connection for gunshot wounds of the right and left legs is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for gunshot wounds of the right and left legs has not been received; accordingly, the claims are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (Secretary).  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

The Veterans Claims Assistance Act of 2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, as well as the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

VA satisfied the notification requirements of the VCAA by means of a January 2012 pre-adjudication letter, which informed the Veteran of the criteria pertaining to what constitutes new and material evidence, the types of evidence needed in order to substantiate his underlying service connection claims, the division of responsibility between him and VA for obtaining the required evidence, and requested that he provide any evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter informed the Veteran of the specific reason(s) for the previous denial and satisfied the requirements of Dingess/Hartman by providing information explaining how VA assigns the disability rating and effective date elements of a claim.

The Board also concludes that VA's duty to assist has been satisfied.  All relevant, identified and available evidence has been obtained.  The appellant has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.  Additionally, the record contains the appellant's statements in support of his claim.  Moreover, VA does not have a duty to provide a VA examination if the claim is not reopened.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d at 1355-57 (Fed. Cir. 2003).

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.

Analysis

The Veteran is seeking to reopen previously denied claims of entitlement to service connection for gunshot wounds of the right and left legs.  In order to do so, he must submit new and material evidence as that term is defined by law.  As the appellant has not done so, the appeal will be denied.

In his original application for service connection, received in July 2004, the Veteran said that he had active duty service in the Army from March 1950 to January 1951.  He said he had sustained "bullet holes" in the right and left legs.  In an addendum to his application, received in October 2004, the Veteran said he served in the Air Force and that his legs had been shot in 1955 while he was flying a bomber over Korea.  In June 2005, he submitted a newspaper article (from unknown publication and no date) that says he was injured in Korea when his vehicle struck and landmine.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The law provides that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

However as here, a finally decided claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  "New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 
3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the Agency of Original Jurisdiction's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened.  See Jackson v. Principi, supra (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

The Veteran's original claim for service connection for gunshot wounds of the right and left legs was denied in a June 2005 rating decision; the Veteran did not appeal and the decision became final.  In December 2009, he submitted a second application to reopen the service connection claims, which was denied in a November 2011 rating decision.  Although he initially appealed the decision, because he later chose to withdraw his appeal, that decision became final.  As such, the decision is not subject to revision except upon the receipt of new and material evidence.  38 U.S.C.A. § 5108, 7104 (b); 38 C.F.R. § 3.156 (a).   
 
Evidence received since the November 2011 rating decision includes a statement from the Veteran's private physician, B.C., that he examined the scars on the Veteran's legs, which the Veteran "described as bullet wounds in Korean War."  In a subsequent statement, B.C. wrote that the Veteran told him that he was wounded in the Korean War and received three bullet wounds to the legs.  A progress note from B.C. stated that the Veteran came in to have some scars documented; he wrote that the scars were consistent with the bullet wounds that the Veteran described.  In a third statement, he again said that "[the Veteran's] physical findings are consistent with the wounds he describes."  Also of record is a State of Utah Certificate of Honor and VA treatment records dated November 2011 to July 2015.  The Veteran has also submitted several written statements in support of his claim.   

The statements from the Veteran's private physician are new because they were not of record at the time of the November 2011 rating decision.  However, they are not material because they fail to suggest that the Veteran's bilateral leg scars are the result of some incident of service.  While the physician reported the Veteran's account of having sustained gunshot wounds during service, there is still no evidence to show that the Veteran actually was shot during service, as his DD 214 specifically states that he received no wounds.  The doctor's statements also do not relate to an unestablished fact necessary to substantiate the claims, i.e., that the Veteran was wounded during active duty service.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  While the VA treatment records are new, they are not material because they also fail to demonstrate that the Veteran sustained gunshot wounds to his legs during service (and fail to show that the Veteran sought or received treatment for gunshot wound residuals).  

As to the State of Utah Certificate of Honor, this document, which was of record at the time of the prior denial, only indicates that the Veteran served in the Korean War.  It does not provide any details relating to the dates or places of service, to the Veteran's military occupational specialty (MOS) or that he was wounded in service.   

As to the Veteran's personal statements in support of his claims, while these statements are new, they are not material because they are essentially a restatement of his contentions made at the time of the November 2011 rating decision.  They neither raise a reasonable possibility of substantiating the claims, nor relate to an unestablished fact necessary to substantiate the claims. 

Accordingly, the Board concludes that that, although the evidence received since the November 2011 rating decision is new, because it does not raise a reasonably possibility of substantiating the Veteran's claims, it does not constitute new and material evidence sufficient to reopen the claims of entitlement to service connection for gunshot wounds of the right and left legs.


ORDER

New and material evidence not having been received, the claim to reopen the issue of entitlement to service connection for a gunshot wound of the right leg is denied.

New and material evidence not having been received, the claim to reopen the issue of entitlement to service connection for a gunshot wound of the left leg is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


